EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ryan Smith on 10 May 2022.

The application has been amended as follows: 

Cancel claims 1, 2, 4, 5, 7, 8 and 23-30.

Claim 6, line 1:
“The process of claim 9, wherein the upward stripping gas is…”

Claim 9, lines 13-14:
“solids-depleted ammonium wastewater to a temperature between 50° to 90°C, and”

Claim 17, line 1:
“The process of claim 9, wherein the 

Claim 18, line 2:
“…the pH and/or conductivity is monitored, and wherein when the pH 


Reasons for Allowance
Claims 3, 6, 9-13 and 15-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s reply, together with the above Examiner’s Amendment, addresses the formal issues with the claims. As discussed in the office action mailed 27 August 2021, the subject matter encompassed by claim 9 is considered to define a patentable invention over the prior art. In particular, the prior art does not disclose or suggest the process steps entailing processing the biogas from step (b) into sulfuric acid by delivering the biogas to a scrubber, adding a gas comprising air and/or oxygen to the biogas or the sulfur scrubber, and scrubbing hydrogen sulfide from the biogas using an aqueous stripping solution to form an aqueous sulfuric acid solution and desulfurized biogas.
The office makes note of the following additional reference: Callendrello et al (US 2014/0144195). Callendrello discloses treating biogas separated from an organic waste stream in a purifier 118 to remove carbon dioxide, water and other contaminants, primarily hydrogen sulfide. In particular, the purifier includes a scrubber that removes hydrogen sulfide from the biogas as sulfuric acid. The sulfuric acid may then be recycled for use in the process (stream 132) (see Fig. 1; [0079]; [0084]-[0085]). In this regard, Callendrello is considered to be highly relevant to the claimed invention. However, the reference does not disclose or suggest adding air or oxygen to either the biogas or scrubber vessel, as claimed. Nor does there appear to be any suggestion or motivation which would lead a person of ordinary skill in the art to arrive at the claimed embodiment, entailing the biogas scrubbing steps in combination with the additional liquid organic waste stream processing steps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Renee Robinson/Primary Examiner, Art Unit 1772